      Case 3:19-cv-00986-N Document 10 Filed 05/21/19              Page 1 of 2 PageID 27


                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


 KATELYNN A. MOBLEY and
 JOHN P. MOBLEY,

       Plaintiffs,
                                                  3:19-cv-00986-N
 v.

 EDWARD SLOAN AND ASSOCIATES,
 INC.,

        Defendant.


                     PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT

To the Clerk of the U.S. District Court for the Northern District of Texas

        Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, Plaintiffs KATELYNN A.

MOBLEY and JOHN P. MOBLEY, requests that the Clerk of this Honorable Court enter the

default of Defendant EDWARD SLOAN AND ASSOCIATES, INC., for failure to plead or

otherwise defend as provided by the Federal Rules of Civil Procedure as appears from the affidavit

of Nathan C. Volheim, Esq. attached hereto.


Dated: May 21, 2019                           Respectfully submitted,

                                              s/ Nathan C. Volheim
                                              Nathan C. Volheim, Esq. #6302103
                                              Counsel for Plaintiff
                                              Sulaiman Law Group, Ltd.
                                              2500 South Highland Avenue, Suite 200
                                              Lombard, Illinois 60148
                                              (630) 568-3056 (phone)
                                              (630) 575-8188 (fax)
                                              nvolheim@sulaimanlaw.com
    Case 3:19-cv-00986-N Document 10 Filed 05/21/19                Page 2 of 2 PageID 28




                                CERTIFICATE OF SERVICE

       The undersigned, one of the attorneys for Plaintiff, certifies that on May 21, 2019, he
caused a copy of the foregoing PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT, to be
served by U.S. Certified mail, postage prepaid and email to:

                               Edward Sloan and Associates, Inc.
                                   368 Private Road 8565
                                   Winnsboro, TX 75494
                                 Email: esa@esarecovery.com

                               Edward Sloan and Associates, Inc.
                                      RT. 2, Box 21135
                                   Winnsboro, TX 75494

                               Edward Sloan and Associates, Inc.
                                         PO Box 788
                                   Winnsboro, TX 75494


                                                    Respectfully submitted,

                                                    s/ Nathan C. Volheim
                                                    Nathan C. Volheim, Esq. #6302103
